DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in this application.               Claims 1-14, 16 and 17 are presented as amended claims.
               Claims 15 and 18-20 are presented as original claims.
               No Claims are newly presented.
               No Claims are cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation are: “a first control unit” and “second control unit” in claims 1-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “angle calculation unit” and “angle feedback unit” in claims 1-11 and 14 are insufficiently defined within the specification to comply with the written description requirement. Claims 12, 13, and 15 to 20 are rejected based upon their dependency on an above-rejected claim.
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “a first control unit” and “second control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this action, "a first control unit" and "second control unit" are being interpreted as software running on a CPU.
Correction is required 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2018038176 A) in view of Yao (US 6757601 B1). As regards the individual claims:
Regarding claim 1: Ito teaches an apparatus comprising:
at least two control units configured to control a rotary electric machine, wherein at least two control units include a first control unit and a second control unit, the first control unit is configured to acquire a first sensor signal from a first sensor and (Ito: ¶ 023; motor control device 30 that controls the operation (driving) of the motor 20 is connected to the actuator 3 by controlling the amount of current that is the control amount of the motor 20. The motor control device 30 controls the operation of the motor 20 based on the detection results of various sensors provided in the vehicle A. As the various sensors, for example, there are two (individual) torque sensors 50, 51 and two (individual) rotation angle sensors 52, 53)

    PNG
    media_image1.png
    566
    678
    media_image1.png
    Greyscale

calculate a detection angle of a first system in correspondence to the first sensor signal (Ito: ¶ 035;  Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
and perform angle feedback control based on a first angle difference between a target of the first system and the detection angle of the of the first system(Ito: ¶ 039; Each of the arithmetic processing units 310 and 320 
the second control unit is configured to acquire a second sensor signal from a second sensor different from the first sensor; calculate a detection angle of a second system in correspondence to the second sensor signal; and (Ito: ¶ 035; Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
However, Ito does not explicitly teach:
perform angle feedback control based on a second angle difference between a target angle of the second system and the detection angle of the second system, and the first control unit is configured to perform the angle feedback control by using the first angle difference, which is subjected to correction processing for reducing an error first system and the detection angle of the second system calculated by the second control unit; but Yao does teach:
perform angle feedback control based on a second angle difference between a target angle of the second system and the detection angle of the second system, and the first control unit is configured to perform the angle feedback control by using the first angle difference, which is subjected to correction processing for reducing an error between the detection angle of the first system and the detection angle of the second system calculated by the second control unit (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito with the teachings of Yao because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Yao teaches using two steer-by-wire systems as feedback. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
Regarding claim 2, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 1. Ito further teaches:
the first control unit is further configured to acquire the detection angle of the second system (Ito: ¶ 035; Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
and use as the detection angle of the first system, an arbitration angle which is subjected to correction of error between the detection angle of the first system and the detection angle of the second system (Ito: ¶ 017; According to the present invention, the original performance can be exerted in the control of the motor regardless of the input state of the external signal.)
Regarding claim 7, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 1. Ito further teaches:
the first control unit is further configure to set acquire the target angle of the first system from a target angle calculation apparatus provided externally to be capable of communication; transmit a value related to the detection angle to the target angle calculation apparatus (Ito: ¶ 054; the angle command value θs 2 * is transmitted by a communication method of CAN (Continuous )
which corrects the target angle of the first system based on the transmitted value perform the angle feedback by using the target angle of the first system, which is corrected by the target angle calculation apparatus (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables).
Regarding claim 11: Ito teaches a signal control apparatus comprising:
at least two microcomputers configured to control a rotary electric machine wherein the at least two microcomputers include a first and a second microcomputer (Ito: ¶ 002;The steering control apparatus includes a first system configured by a first ECU provided in combination with a first drive circuit so as to supply a current to a first motor, a second system configured to supply a current 
the first microcomputer is configured to acquire a first sensor signal from a first sensor and (Ito: ¶ 023; motor control device 30 that controls the operation (driving) of the motor 20 is connected to the actuator 3 by controlling the amount of current that is the control amount of the motor 20. The motor control device 30 controls the operation of the motor 20 based on the detection results of various sensors provided in the vehicle A. As the various sensors, for example, there are two (individual) torque sensors 50, 51 and two (individual) rotation angle sensors 52, 53)
calculate a detection angle of a first system in correspondence to the first sensor signal (Ito: ¶ 035;  Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
and perform angle feedback control based on a first angle difference between a target of the first system and the detection angle of the of the first system(Ito: ¶ 
the second microcomputer is configured to acquire a second sensor signal from a second sensor different from the first sensor; calculate a detection angle of a second system in correspondence to the second sensor signal; and (Ito: ¶ 035; Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
However, Ito does not explicitly teach:
perform angle feedback control based on a second angle difference between a target angle of the second system and the detection angle of the second system, and the first control unit is configured to perform the angle feedback control by using the first system and the detection angle of the second system calculated by the second control unit; but Yao does teach:
perform angle feedback control based on a second angle difference between a target angle of the second system and the detection angle of the second system, and the first microcomputer is configured to perform the angle feedback control by using the first angle difference, which is subjected to correction processing for reducing an error between the detection angle of the first system and the detection angle of the second system calculated by the second system (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito with the teachings of Yao because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Yao teaches using two steer-by-wire systems as feedback. 
Regarding claim 12, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 11. Ito further teaches:
the first microcomputer is programmed to acquire the detection angle of the second system from the second microcomputer(Ito: ¶ 035; Each of the current sensors 312, 322 detects current values ​​I 1, I 2 of each phase occurring in the power supply path between each of the drive circuits 311, 321 and each of the system windings 26, 27. Based on the digital values ​​V 1 and V 2 output from the rotation angle sensors 52 and 53, the angle calculation units 313 and 323 respectively calculate rotation angles θm 1 and θm 2 indicating rotation angles of the rotation shaft 21 of the motor 20.)
and the first microcomputer is programmed to use as the detection angle of the first system, an arbitration angle which is subjected to correction of error between the detection angle of the first system and the detection angle of the second system (Ito: ¶ 017; According to the present invention, the original performance can be exerted in the control of the motor regardless of the input state of the external signal.)
Regarding claim 17, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 11. Ito further teaches:
wherein: the first microcomputer is programmed to acquire the target angle of the first system from a target angle calculation apparatus provided externally to be capable of communication (Ito: ¶ 054; the angle command value θs 2 )
the first microcomputer is programmed to transmit a value related to the detection angle of the first system to the target angle calculation apparatus which corrects the target angle of the first system based on the transmitted value and the first microcomputer is programmed to perform the angle feedback by using the target angle of the first system, which is corrected by the target angle calculation apparatus (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables)
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yao in view of Mikamo (US 20160288823 A1). As regards the individual claims:
Regarding claim 3, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 1. However, neither teach:
the first control unit is further configured to acquire the detection angle of the second system from the second control unit at activation time; but Mikamo does teach:
the first control unit is further configured to acquire the detection angle of the second system from the second control unit at activation time (Mikamo: ¶ 046; MPU 22 acquires the first and second electric signals S1 and S2 and the third and fourth electric signals S3 and S4 at specified sampling periods. As represented by Expressions (5) and (6), the MPU 22 calculates a difference (first difference value) between the first electric signal S1 and the second electric signal 52 and a difference (second difference value) between the third electric signal S3 and the fourth electric signal S4.) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Mikamo because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Mikamo teaches sharing correction values at acquisition time. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
and calculate the angle error between the detection angle of the first system and the detection angle of the second system (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled 
use, as the detection angle of the first system, an angle which is calculated by correcting the detection angle of the first system with the angle error (Mikamo: ¶ 098; indicative of abnormality, the MPU 22 calculates the steering angle (absolute angle) using the number of rotations N1 acquired from the first arithmetic circuit 51 or the number of rotations N2 acquired from the second arithmetic circuit 52)
Regarding claim 4, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 1. Neither explicitly teach:
a memory storing a correction value for correcting the angle error between the detection angle of the second system and the detection angle of the first system; however, Mikamo does teaches: 
a memory storing a correction value for correcting the angle error between the detection angle of the second system and the detection angle of the first system (Mikamo: ¶ 098; When the determination result acquired from the abnormality determination circuit 53 is indicative of ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Mikamo because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Mikamo teaches storing a correction value. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
wherein the first control unit is further configured to use, as the detection angle, of the first system, an angle calculated by correcting the detection angle of the first system with the correction value (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left 
Regarding claim 13, as detailed above, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 11. Neither explicitly teach:
wherein: the first microcomputer is programmed to acquire the detection angle of the second system from the second microcomputer at activation time; however, Mikamo does teach:
wherein: the first microcomputer is programmed to acquire the detection angle of the second system from the second microcomputer at activation time (Mikamo: ¶ 046; MPU 22 acquires the first and second electric signals S1 and S2 and the third and fourth electric signals S3 and S4 at specified sampling periods. As represented by Expressions (5) and (6), the MPU 22 calculates a difference (first difference value) between the first electric signal S1 and the second electric signal 52 and a difference (second difference value) between the third electric signal S3 and the fourth electric signal S4);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Mikamo because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Mikamo teaches sharing correction values at acquisition time. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
and calculate the angle error between the detection angle of the first system and the detection angle of the second system and the first microcomputer is programmed to use, as the detection angle of the first system, an angle which is calculated by correcting the detection angle of the first system with the angle error (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables).
Regarding claim 14, as detailed above, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 11. Neither explicitly teach:
wherein: the first microcomputer includes a memory storing a correction value for correcting the angle error between the detection angle of the first system and the detection angle of the second system; and the first microcomputer is programmed to use, as the detection angle of the first system, an angle calculated by correcting the detection angle of the first system with the correction value; however, Mikamo does teach:
wherein: the first microcomputer includes a memory storing a correction value for correcting the angle error between the detection angle of the first system and the detection angle of the second system; and the first microcomputer is programmed to  of the first system, an angle calculated by correcting the detection angle of the first system with the correction value (Mikamo: ¶ 098; When the determination result acquired from the abnormality determination circuit 53 is indicative of abnormality, the MPU 22 calculates the steering angle (absolute angle) [so that when] the power switch 33 is turned on again, the MPU 22 adds the rotation angle (change angle) obtained while the power switch 33 is off to the rotation angle θ stored at the time of the last turn-off of the power switch 33 to detect the current rotation angle θ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Mikamo because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Mikamo teaches storing a correction value. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yao in further view of Minoshima et al. (US 20140367189 A1) (hereinafter Minoshima). As regards the individual claims:
Regarding claim 5, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 1. Neither Ito nor Yao teach:
wherein the first control unit is further configure to set difference to 0 when the difference between the target angle and the detection angle of the first system is within a dead zone, which is set in correspondence to an error between the detection angle of first system and the detection angle of the second system; however, Minoshima teaches:
wherein: the angle feedback unit sets the angle difference to 0 when the difference between the target angle and the detection angle of the first system is within a dead zone, which is set in correspondence to an error between the detection angle of the first system and the detection angle of the second system (Minoshima: ¶ 020; the abnormality determining unit does not perform an abnormality determination when the steering angle detected by the steering angle detecting unit is within a range of a dead zone including the boundary value);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Minoshima because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Minoshima optimizing a system for a sensor dead zone. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
and the angle feedback unit sets the angle difference to the angle which is corrected in correspondence to the dead zone when the difference between the target angle and the detection angle of the first system is outside the dead zone (Minoshima: ¶ 020; performs the abnormality determination when the steering angle detected by the steering angle detecting unit is out of the range of the dead zone.
Regarding claim 15, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 11. Neither Ito nor Yao teach:
the first microcomputer is programmed to set the angle difference to 0 when the difference between the target angle and the detection angle of the first system is within a dead zone, which is set in correspondence to an error between the detection angle of the first system and the detection angle of the second system; however, Minoshima teaches:
the first microcomputer is programmed to set the angle difference to 0 when the difference between the target angle and the detection angle of the first system is within a dead zone, which is set in correspondence to an error between the detection angle of the first system and the detection angle of the second system (Minoshima: ¶ 020; the abnormality determining unit does not perform an abnormality determination when the steering angle detected by the steering angle detecting unit is within a range of a dead zone including the boundary value) ;
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Minoshima because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Minoshima optimizing a system for a sensor dead zone. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
and the first microcomputer is programmed to set the angle difference to the angle which is corrected in correspondence to the dead zone when the difference between the target angle and the detection angle of the first system is outside the dead zone (Minoshima: ¶ 020; performs the abnormality determination when the steering angle detected by the steering angle detecting unit is out of the range of the dead zone.)
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yao in view of Minoshima in view of Yani (US 20120211299 A1). As regards the individual claims:
Regarding claim 6, as detailed above, Ito as modified by Yao as further modified by Minoshima teach the invention as detailed with respect to claim 5. Yao further teaches:
the first control unit is further configure to acquire the detection angle of the second system (Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables)
However, none of the above teach:
and sets the dead zone in correspondence to the detection angle of the first system and the detection angle of the second
and set the dead zone in correspondence to the detection angle of the first system and the detection angle of the second system (Yanai: ¶ 014; [depending on toque detected] the electrical-angle-difference detection means outputs a detection value (e.gamma. or e.gamma./e) corresponding to the difference in electrical angle between the q-axis and the .delta.-axis; and the estimative-electrical-angle correction means sets a dead zone (Z or Z') for the detection value output from the electrical-angle-difference detection means, the dead zone corresponding to the prescribed angular range. When the detection value deviates from the dead zone, the estimative-electrical-angle correction means corrects the estimative electrical angle estimated by the electrical angle estimation means such that the electrical angle of the .delta.-axis falls within the prescribed angular range.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Yanai has the teaching of the limitation based on the logic that if an inventor could change the dead zone based upon torque measured, it would be possible to set the dead zone in response to an angular measurement offset from a first system.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the further teachings of Minoshima based on a motivation to prevent control of the motor becoming impossible after the rotational angle sensor fails (Yanai: ¶ 003).
Regarding claim 16, as detailed above, Ito as modified by Yao as further modified by Minoshima teach the invention as detailed with respect to claim 15. Yao further teaches:
wherein: the first microcomputer is programmed to set the detection angle of the second system(Yao: Clms. 1 and 9; steer-by-wire system[with] a multivariable road wheel controlled plant and a multivariable road wheel controller for controlling actual road wheel angles [such that] calculating the left and right road wheel angle errors [such that] control[ing] tracking of the actual left and right wheel angles with the left and right road wheel reference angles, respectively [but optionally allowing] multivariable road wheel controlled plant has coupled left and right road wheel angles with their input control variables).
However, none of the above teach: wherein: and sets the dead zone in correspondence to the detection angle of the first system and the detection angle of the second system; however, Yanai does teach:
and sets the dead zone in correspondence to the detection angle of the first system and the detection angle of the second system (Yanai: ¶ 014; [depending on toque detected] the electrical-angle-difference detection means outputs a detection value (e.gamma. or e.gamma./e) corresponding to the difference in electrical angle between the q-axis and the .delta.-axis; and the estimative-electrical-angle correction means sets a dead zone (Z or Z') for the detection value output from the electrical-angle-difference detection means, the dead zone )
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Yanai has the teaching of the limitation based on the logic that if an inventor could change the dead zone based upon torque measured, it would be possible to set the dead zone in response to an angular measurement offset from a first system.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the further teachings of Minoshima based on a motivation to prevent control of the motor becoming impossible after the rotational angle sensor fails (Yanai: ¶ 003).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yao in view of Asao (US 20170166248 A1). As regards the individual claims:
Regarding claim 8, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 1. Neither Ito nor Yao explicitly teach:
the control units perform the correction processing differently; however, Asao does teach:
the first and second control units are configured to perform the correction processing differently (Asao: ¶ 031; an abnormality in the other CPU 10b can be determined by deciphering the communication data of the other CPU 10b [and] when an abnormality has occurred );
between a normal state and an abnormal state of communication (Asao: ¶ 021; From an exchange of information using the communication line 14, each of the CPUs 10a and 10b can ascertain an operating state of the other. For example, the matter that the CPU 10a has detected an abnormality and turned off a predetermined switching element can be transmitted to the CPU 10b. When an abnormality occurs in the CPU 10a or 10b itself, a regular communication signal using a predetermined format can no longer be exchanged, because of which one CPU can ascertain that an abnormality has occurred in the other CPU.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the further teachings of Asao based on a motivation to allow the system to continue operating with 100% effectiveness per specification after an abnormality was discovered (Asao: ¶ 004).
Regarding claim 18, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 11. Neither Ito nor Yao explicitly teach: between a normal state and an abnormal state of communication; however, Asao does teach:
between a normal state and an abnormal state of communication. (Asao: ¶ 031; an abnormality in the other CPU 10b can be determined by deciphering the communication data of the other CPU 10b [and] when an abnormality has occurred in the other CPU . . );
the first microcomputer is programmed to perform the correction processing differently (Asao: ¶ 021; From an exchange of information using the communication line 14, each of the CPUs 10a and 10b can ascertain an operating state of the other. For example, the matter that the CPU 10a has detected an abnormality and turned off a predetermined switching element can be transmitted to the CPU 10b. When an abnormality occurs in the CPU 10a or 10b itself, a regular communication signal using a predetermined format can no longer be exchanged, because of which one CPU can ascertain that an abnormality has occurred in the other CPU.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the further teachings of Asao based on a motivation to allow the system to continue operating with 100% effectiveness per specification after an abnormality was discovered (Asao: ¶ 004).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito in view of Yao in view of Jin in view of Asao. As regards the individual claims:
Regarding claim 9, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 1; however, neither teach:
the first and second control units are configured to share a control value, which corresponds to a value calculated by the first control unit and communicated thereto in first and second control unit; however, Jin does teach:
the first and second control units are configured to share a control value, which corresponds to a value calculated by the first control unit and communicated thereto in a normal state of communication between the first and second control units (Jin: pg. 5, ln. 24-28; The three position sensors 230 measure the position of the actuator 220 and transmit the measured position to the driving wheel control unit 250. The driving wheel control unit 250 compares the measured values of the three position sensors 230, If the measured values are the same, it is determined that all of the three position sensors 230 are in normal operation).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Jin because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Jin teaches the benefits of continuous sharing of operational data. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
But none of the above explicitly teach:
and at least one of the angle feedback units performs the angle feedback control by using the angle difference subjected to the correction processing in an abnormal state of communication between the control units; however, Asao teaches:
and first controller is configured to perform the angle feedback control by using the first angle difference subjected to the correction processing in an abnormal state of communication between the first and second control units (Asao: ¶ 021; each control unit 1 is configured so as to be able to independently drive the motor 2 by independently using input information, calculated values, and detected values. Also, a communication line 14 is connected between the two CPUs 10a and 10b so that data and information can be exchanged. From an exchange of information using the communication line 14, each of the CPUs 10a and 10b can ascertain an operating state of the other. For example, the matter that the CPU 10a has detected an abnormality and turned off a predetermined switching element can be transmitted to the CPU 10b. When an abnormality occurs in the CPU 10a or 10b itself, a regular communication signal using a predetermined format can no longer be exchanged, because of which one CPU can ascertain that an abnormality has occurred in the other CPU.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the further teachings of Asao based on a motivation to allow the system to continue operating with 100% effectiveness per specification after an abnormality was discovered (Asao: ¶ 004).
Regarding claim 19, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 11. However, neither explicitly teach:
the first microcomputer and the second microcomputer are programmed to share a control value, which corresponds to a value calculated by the first microcomputer communicated thereto in a normal state of communication with the second microcomputer; however, Jin does teach:
the first microcomputer and the second microcomputer are programmed to share a control value, which corresponds to a value calculated by the first microcomputer communicated thereto in a normal state of communication with the second microcomputer (Jin: pg. 5, ln. 24-28; The three position sensors 230 measure the position of the actuator 220 and transmit the measured position to the driving wheel control unit 250. The driving wheel control unit 250 compares the measured values of the three position sensors 230, If the measured values are the same, it is determined that all of the three position sensors 230 are in normal operation).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Jin because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Jin teaches the benefits of continuous sharing of operational data. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
But none of the above explicitly teach:
and the first microcomputer is programmed to perform the angle feedback control by using the angle difference subjected to the correction processing in an abnormal state of communication with the second microcomputer; but, Asao teaches:
and the first microcomputer is programmed to perform the angle feedback control by using the angle difference subjected to the correction processing in an abnormal state of communication with the second microcomputer (Asao: ¶ 021; each control unit 1 is configured so as to be able to independently drive the motor 2 by independently using input information, calculated values, and detected values. Also, a communication line 14 is connected between the two CPUs 10a and 10b so that data and information can be exchanged. From an exchange of information using the communication line 14, each of the CPUs 10a and 10b can ascertain an operating state of the other. For example, the matter that the CPU 10a has detected an abnormality and turned off a predetermined switching element can be transmitted to the CPU 10b. When an abnormality occurs in the CPU 10a or 10b itself, a regular communication signal using a predetermined format can no longer be exchanged, because of which one CPU can ascertain that an abnormality has occurred in the other CPU.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the further teachings of Asao based on a motivation to allow the system to .
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yao in view of Jin. As regards the individual claims:
Regarding claim 10, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 1. However, neither teach:
and the rotary electric machine outputting torque used for steering of a vehicle, wherein the signal control apparatus controls driving of the rotary electric machine by using values calculated by the first and second control unit; but Jin teaches:
and the rotary electric machine outputting torque used for steering of a vehicle, wherein the signal control apparatus controls driving of the rotary electric machine by using values calculated by the first and second control units (Jin: pg. 5, ln. 12-15; steering wheel control unit 130 estimates the torque applied to the steering wheel 110 by using the difference between the values measured by the steering angle sensor 120 in normal operation and outputs the torque to the reaction force motor).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Jin because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Jin teaches using both control values to drive torque. Before the effective filling date of the claimed invention, one of ordinary 
Regarding claim 20, as detailed above, Ito as modified by Yao teach the invention as detailed with respect to claim 11. However, neither teach:
and the rotary electric machine outputting torque used for steering of a vehicle, wherein the signal control apparatus controls driving of the rotary electric machine by using values calculated by the first microcomputer and the second microcomputer; but Jin teaches:
and the rotary electric machine outputting torque used for steering of a vehicle, wherein the signal control apparatus controls driving of the rotary electric machine by using values calculated by the first microcomputer and the second microcomputer (Jin: pg. 5, ln. 44545; steering wheel control unit 130 estimates the torque applied to the steering wheel 110 by using the difference between the values measured by the steering angle sensor 120 in normal operation and outputs the torque to the reaction force motor).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ito as modified by Yao with the teachings of Jin because combining prior art elements according to known methods to yield predictable results is obvious. Here Ito teaches a multi-sensor and multi-controller steer-by-wire apparatus while Jin teaches using both control values to drive torque. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination.
Response to Arguments
Applicant's remarks filed September 9, 2021 have been fully considered.
Applicant’s amendments which remove  to remove the terms "angle calculation unit" and "angle feedback unit" successfully overcome 112(a), 112(b) and 112(f) rejections for claims 11-20. Consequently, the rejection with respect to those claims is withdrawn.
Applicant’s arguments with respect to obviousness of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 

/MACEEH ANWARI/Primary Examiner, Art Unit 3663